DETAILED ACTION
This Non-Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed October 3, 2022.
Claims 1, 11, and 16 have been amended. 
Claims 1-17 and 20-22 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
The independent claims (1, 11, and 16) are directed towards receiving input data related to a vehicle, displaying a stock image of the vehicle comprising a plurality of selectable vehicle body parts, receive a selection of vehicle body parts on the stock image corresponding to damage on the vehicle, determine, based on historical data, a plurality of selectable regions for the selected body part, a size of each selectable region, and location of each selectable region on the body part, display a partitioned image of the selected body part that corresponds to the damaged body part of the vehicle, the partitioned image comprising the determined plurality of selectable regions according to size and location, receive a selection of one or more particular regions of the partitioned image corresponding to damage, determine, based at least on the input data and selected  areas of the partitioned image, the status of the damaged body part indicating either repair or replace, determine a line-item estimate, and display the costs associated with the line-item estimate. 
The independent claims are describing a process to indicate and determine vehicle damage for a repair process. The claims are describing a commonplace business practice where a user (be it a customer, insurance agent, repair shop technician, etc) indicates on a repair form (either on an interface or paper) where the car/vehicle is damaged. There are repair forms that have 2D models of vehicles that are used to indicate the areas of vehicle damage. Further, as shown in Schreitmueller et al [6,185,540], the state of the prior art has aspects of an interface that includes images of vehicles to indicate the damage areas (Fig 5A, 5B, and 7) and providing a line item estimate (Fig 10A and 10B). The vehicle repair aspects fall within the certain method of organizing human activity grouping of abstract ideas, specifically the commercial or legal process (both in terms of the repair estimate being a commercial interaction and within the state of insurance claims would categorize vehicle repair insurance claims within legal interaction). The independent claims describe the process of selecting the areas of damage to the vehicle using partitioned images and selectable areas which are merely additional elements to implement the abstract idea, as considered below in steps 2AII and 2B. 
Examiner also notes that the claims fall within a second abstract idea: mental process. A repair technician, insurance agent, and/or vehicle owner can select using pen and paper (and even in the mind) partitioned and specific areas of a vehicle that are damaged. The repair technician can provide (orally or written) estimates for vehicle repairs based on the mentally conceived damage seen on the vehicle. The process of the independent claims can be performed within the human mind and thus the claims also fall under the Mental Process grouping of abstract ideas. The independent claims describe the process of selecting the areas of damage to the vehicle using partitioned images and selectable areas which are merely additional elements to implement the abstract idea, as considered below in steps 2AII and 2B.
Step 2(a)(II) considers the additional elements of the independent claims in terms of transforming the abstract idea into a practical application. The additional elements of the independent claims are an electronic touchscreen display, one or more processors, memory communicatively coupled to the one or more hardware processors, the memory comprising instructions executable by the one or more processors, one or more non-transitory storage media. The additional elements are described in the originally filed specification paragraphs [28-33] and figures 1-4. The considered passages and figures describe the processor and computer system elements as generic technological elements. The elements are merely aspects to implement the abstract idea. There is no description, claim language, or drawing that describes an improvement to the technology of interface, storage, and processors/computer systems. In terms of the historical data and probability analysis, there is no specific steps or algorithm that is used for the analysis. The analyzing steps are using generic technological and analysis techniques to provide an aspect of historical and probability for determining aspects of the identified abstract idea (vehicle repair). The claims are merely using generic analysis techniques to provide a result based on the analysis to the generic interface. Further the elements are merely used within the generic functions of a computer (processor to process data, interface to input/display, memory to store). There is no transformation of the abstract idea into a practical application. Refer to MPEP 2106.05(f).
Further elements to be considered under step 2(a)(II) are the partitioned image and selectable areas. These elements are described in the originally filed specification paragraphs [66-71] and figures 5A-6B. The selectable areas and partitioned images are described in terms of generic display techniques to provide an interface for the user to select the damaged area of the vehicle. There is no transformation nor an improvement to the technology of interface display in terms of providing a partitioned/selectable image. The image is merely an area that corresponds on a touch-display interface for a user to interact and select damage areas. The interface is thus within the generic technological aspect of a touch-interface with selectable areas that has a user provide inputs for the damage to the vehicle. In terms of the historical data and probability analysis, there is no specific steps or algorithm that is used for the analysis. The analyzing steps are using generic technological and analysis techniques to provide an aspect of historical and probability for determining aspects of the identified abstract idea (vehicle repair). The claims are merely using generic analysis techniques to provide a result based on the analysis to the generic interface. Further the elements are merely used within the generic functions of a computer (processor to process data, interface to input/display, memory to store). The system itself is not providing specific algorithms or steps for determining, but merely providing displaying the results of the generic analysis on an interface interaction for a user to select. This does not describe or claim an improvement to the technology and is merely implementing the abstract idea of damage repair estimation using generic technology. Refer to MPEP 2106.05(f) and 2106.05(h).
Step 2(b) considers the additional elements of the independent claims in terms of being significantly more than the identified abstract idea. The additional elements of the independent claims are an electronic touchscreen display, one or more hardware processors, memory communicatively coupled to the one or more processors, the memory comprising instructions executable by the one or more processors, one or more non-transitory storage media. The additional elements are described in the originally filed specification paragraphs [28-33] and figures 1-4. The considered passages and figures describe the processor and computer system elements as generic technological elements. The elements are merely aspects to implement the abstract idea. There is no description, claim language, or drawing that describes an improvement to the technology of interface, storage, and processors/computer systems. In terms of the historical data and probability analysis, there is no specific steps or algorithm that is used for the analysis. The analyzing steps are using generic technological and analysis techniques to provide an aspect of historical and probability for determining aspects of the identified abstract idea (vehicle repair). The claims are merely using generic analysis techniques to provide a result based on the analysis to the generic interface. Further the elements are merely used within the generic functions of a computer (processor to process data, interface to input/display, memory to store). The additional elements are not significantly more than the identified abstract idea(s). Refer to MPEP 2106.05(f). 
Further elements to be considered under step 2(b) are the partitioned image and selectable areas. These elements are described in the originally filed specification paragraphs [66-71] and figures 5A-6B. The selectable areas and partitioned images are described in terms of generic display techniques to provide an interface for the user to select the damaged area of the vehicle. There is no transformation nor an improvement to the technology of interface display in terms of providing a partitioned/selectable image. The image is merely an area that corresponds on a touch-display interface for a user to interact and select damage areas. The interface is thus within the generic technological aspect of a touch-interface with selectable areas that has a user provide inputs for the damage to the vehicle. The system itself is not providing specific algorithms or steps for determining, but merely providing displaying the results of the generic analysis on an interface interaction for a user to select. This does not describe or claim an improvement to the technology and is merely implementing the abstract idea of damage repair estimation using generic technology. Thus, the elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 2-6, 8-10, 12-15, 17, and 20-22 are directed towards further aspects of the abstract idea without claiming or describing further additional elements beyond those considered in the independent claims. The dependent claims are directed towards displaying an instruction to capture an image and determining if the image matches the damage within the input, what the input data comprises (VIN, year, make, model, and mileage of vehicle), highlighting the selected vehicle body part and displaying a confirmation message, providing a plurality of selectable options (what the options indicate are merely non-functional descriptive material), accessing a database indicating different data (what the data indicates is non-functional descriptive material), displaying costs for the line-item estimation, having a selectable option to display the line-item estimation, wherein the partitioned image is an enlarged image of the selected body part, and describing where the historical data is provided. 
The dependent claims considered above are merely describing further aspects of the interface elements that are within the vehicle repair system. The interface is still within a generic technological element to implement the abstract idea. The interface aspects and describing what the data is and indicates merely implements the abstract idea of vehicle damage determination and estimation. The dependent claims show that the claims are directed towards the abstract idea of vehicle repair (and further that the repair estimation can occur in the human mind). The interface is providing options, inputs, line-item estimates, highlights of selected areas and image data for the system to determine the line item estimation and vehicle damage. 
The options can be provided as oral or written aspects (such as on a paper form given by the insurance or repair technician) and the image data is a photo of the vehicle damage that matches the input data (such as an insurance agent taking photos of the vehicle damage and matching it with the insured drivers claim). Further, the image matching is not required to be performed by the computer and could be performed by a person using the interface (as described in originally filed specification paragraph [81-84]). 
The dependent claims merely describe additional aspects of the abstract idea (vehicle repair estimation) without describing or claiming additional elements beyond those considered for the independent claim. The claims, considered individually or as a whole, are not significantly more than the identified abstract idea nor do they transform the abstract idea into a practical application. 
Dependent claims 7 are directed towards additional elements beyond those considered in the independent claims. Claim 7 is directed towards additional elements of a predictive model that is used to determine whether the damaged vehicle part is to be repaired or replaced utilizing different inputs. The predictive model is described in the originally filed specification paragraph [75-79] as a rules engine. The rules engine and predictive analysis describes different rules for identifying the repair/replace determination. These rules are merely aspects of the identified abstract idea: vehicle repair estimation. A customer/insurance agent can have rules based on cost of repairs (based on the customer’s budget, insurance deductible and payout, or aspects of total value of the car). The analytics merely provides rules for a person to follow to determine the cost viability of the repair/replace. This is describing the abstract idea using generic inputs (which body part/region, total number of regions, and type of damage) to provide some generic analysis to repair or replace the part/vehicle. There is no specific improvement nor specific limitations describing the predictive analysis beyond a generic implementation. Receiving inputs, generically analyzing, and displaying the results {line-item estimation} falls within generic technological elements used to implement the abstract idea. There is no improvement to the technology or predictive analysis nor is the generic predictive analysis significantly more than the identified abstract idea. Refer to MPEP 2106.05(f).
The claimed invention, individually and as a whole, describes an abstract idea of vehicle repair estimation that falls under both mental process and certain method of organizing human activity and having additional elements that are not significantly more than the identified abstract idea or transformed into a practical application. Therefore, claims 1-17 and 20-22 are rejected under 35 USC 101 for being directed towards nonstatutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al [2013/0317865], hereafter Tofte, in view of Haller Jr et al [9,218,626], hereafter Haller Jr, further in view of Kidd et al [6,470,303], hereafter Kidd, and Vahidi et al [10,922,664], hereafter Vahidi.
Regarding claim 1, Tofte discloses a system comprising: an electronic touchscreen display; one or more hardware processors; and a memory communicatively coupled to the one or more hardware processors, the memory comprising instructions executable by the one or more hardware processors, the one or more hardware processors being operable when executing the instructions to (Fig 1 and paragraphs [21-31]; Tofte discloses the system elements to implement the claim processing application that includes computing devices, memory, and input devices with touch screen.): 
receive input data related to a driver's automobile (Paragraphs [57-59]; Tofte discloses that the claim processing system has the user provide information within the system including accident/damage related information, driver identification information, and other data. Further, Tofte discloses [67-70] that the user inputs information regarding damage information of the vehicle including identifying the part that is damaged.); 
based on the input data, display on the electronic touchscreen display a stock image of an automobile corresponding to the driver's automobile, the stock image comprising a plurality of selectable automobile body parts (Paragraphs [33-37]; Tofte discloses where the invention uses stored images of a car having the same make/models as the user’s 105 car (interpreted as stock image). The server generates a model for display and use by the user 105. The Examiner asserts the user communicates with the server by accessing the claim processing application which provides two communication between the user and the claim processing application. The user is presented with the data on the touch screen and uses the touch screen to perform input functions for the application.); 
receive a selection of a particular automobile body part on the stock image that corresponds to a damaged body part of the driver's automobile (Paragraphs [33-37]; Tofte discloses in par. 0036 where the user 105 interacts with the model and tags portions of the model using the user interface provided on the user device 110. The prior art provides an example where the user can tag a portion of the model corresponding to the front windshield on the user’s 105 car. The Examiner asserts the tagging the prior art is equivalent to the selection of the part of the instant application as the actions are performing the same function of having the user select the part of the car to which has damage.); 
determine, based at least on the input data and the selected one or more particular regions of the partitioned image of the selected automobile body part, a status of the damaged body part of the driver's automobile, the status indicating either to repair or to replace the damaged body part of the driver's automobile (Paragraphs [37-42 and 69-70]; Tofte discloses that the system determines portions of the vehicle of damage (example included of driver-side front fender). Further, the user identifies the damage using the tags on the image/model of the vehicle. The system also has user input about other information relevant to the damaged vehicle component (and whether repair/replacement is necessary) as well as query a repair facility to confirm the damage based on the user input.); 
Tofte discloses the above vehicle damage estimation system that includes status of body parts and other information, however, Tofte does not specifically teach accessing historical information and analyzing using probability analysis the damaged vehicle parts; 
Haller Jr teaches access historical data regarding damaged automobile body parts that correspond to the selected particular automobile body part (Fig 1, C4:46 to C5:27 and C6:49 to C7:35; Haller Jr teaches a similar vehicle repair system that specifically provides historical data with regards to parts and other vehicle damage information to predict and analyze the current vehicle’s condition and estimate. This is further shown in C8:64 to C9:59 that uses the historical data to predict (with probability analysis) particular parts and combination of parts that are within estimates and repair data for similar vehicle repairs.); 
analyze, using a probability analysis, the historical data regarding damaged automobile body parts that correspond to the selected particular automobile body part (Fig 1, 2, C9:33 to C10:56, and C11:52 to C12:29; Haller Jr teaches that the historical data is used within a probability analysis to predict vehicle parts necessary for repair for specific parts or combination of parts.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle damage and repair system that includes part selection and determination of Tofte the ability to have historical repair information and probability analysis to determine parts and combination of parts as taught by Haller Jr since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the probability and recommended parts provides better vehicle repair ensuring proper safety and customer satisfaction.  
The combination teaches discloses the above-enclosed limitations regarding a car repair estimate in terms of selected image/model components of vehicle damage with probability analysis, however, the combination does not specifically teach the partitioned image or the partitioned image having a size, location, and region that is displayed and selected corresponding to the damage; 
Kidd teaches determine, based on the analysis of the historical data stored in the memory: a plurality of selectable regions for the selected automobile body part; a size of each selectable region; and a location of each selectable region on the selected automobile body part (Fig 4A-6 and C12:5-67; Kidd teaches a similar user interface system providing damage information for a vehicle that includes grid areas for vehicles that correspond to the size and location of damage on the bumper. Kidd teaches that the selectable area includes a grid of eight zones and two rows that a user selects the area of damage on the vehicle component. The historical data is based on the subject vehicle information based on observed crash information data. The combination is that Haller Jr (within the combination) provides the historic and probability analysis for predicting parts and combination of parts and Kidd provides the grid and other part selection based on damage information (such as the predicted/probability damage parts of the combination) to select a size/grid/region of the vehicle.); 
display, on the electronic touchscreen display, a partitioned image of the selected automobile body part that corresponds to the damaged body part of the driver's automobile, the partitioned image comprising the determined plurality of selectable regions according to their determined sizes and locations; receive a selection of one or more particular regions of the partitioned image of the selected automobile body part, the selected one or more particular regions corresponding to damage on the damaged body part of the driver's automobile (Fig 5, 6, and C12:5-53; Kidd teaches that the user can use an I/O device to select the grid areas that correspond to the damage. This would thus be combined with Tofte disclosing the touch screen input aspect from a user regarding the vehicle damage and Kidd provides the selectable size and location regions on the vehicle component for the user to select. It would be obvious to combine as the selectable regions provides a more nuanced and accurate assessment of the damage to the vehicle.); 
Tofte discloses the above-enclosed limitations regarding a car repair estimate in terms of selected image/model components of vehicle damage, Haller Jr teaches using historical data and probability analysis to determine vehicle repair parts, and Kidd teaches a similar damage input system that provides partitioned images with selectable regions with locations and sizes for the vehicle component for a user to input damage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention would include in the car repair estimate in terms of selected image/model components of vehicle damage through a touch interface of the combination the ability to have partitioned images with sizes and locations for the vehicle component to input damage as taught by Kidd since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the selectable regions provides a more nuanced and accurate assessment of the damage to the vehicle.
The combination teaches the above-enclosed limitations regarding a damage input and estimation system that has partitioned images to indicate from a user damage areas of a vehicle and estimate the cost, however, the combination does not specifically disclose that the estimate is displayed to the user; 
Vahidi teaches determine, based on the determined status of the damaged body part of the driver's automobile, a line-item estimate for the damaged body part of the driver's automobile; and 67882334ATTORNEY DOCKET NUMBERPATENT APPLICATION 084748.0102USSN 15/670,439 3 of 17 display one or more costs associated with the determined line-item estimate on the electronic touchscreen display (Fig 3, 7, 8, and C5:42-59; Vahidi teaches a similar vehicle damage estimation system that has a user provide selections of damage on a vehicle using partitioned images that also provides and displays to the user a running cost total of the estimated damage to the vehicle. This would be in combination with the estimated total and costs provided by Tofte in paragraph [77] and Vahidi provides the display and determination of the estimate total using the parameters of Tofte. It would be obvious to have the user be provided and displayed the estimate total of the vehicle to determine the cost and ensure that the user/owner understands what is involved in repairing the vehicle.).  
Tofte discloses an insurance claim system that has a user provide damage information regarding the vehicle and image analysis to determine the cost of repair, Haller Jr teaches using historical data and probability analysis to determine vehicle repair parts, Kidd teaches a partitioned image with location and sizes of the damage area for a user to select, and Vahidi teaches a similar image-based damage estimation system that provides a user with a line item estimate of the cost of repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle damage input and estimation system that has elements where the user is provided with insurance claim information and resolution of the combination the ability to have the estimation and running cost of the potential repairs to be displayed to the user in a similar damage estimation system as taught by Vahidi since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the estimate total of the vehicle to determine the cost and ensure that the user/owner understands what is involved in repairing the vehicle.  
Regarding claim 2, the combination teaches the above-enclosed limitations; 
Tofte further discloses wherein the one or more hardware processors are further operable when executing the instructions to: display, on the electronic touchscreen display, instructions to capture an image of the damaged body part of the driver's automobile using a camera; and determine, using the captured image of the damaged body part of the driver's automobile, if the damage on the damaged body part of the driver's automobile matches the selection of the one or more particular regions of the partitioned image of the selected automobile body part (Paragraphs [33-39 and 67-70]; Tofte discloses image analysis wherein the image analysis includes whether the system can determine the tagged portion through the image or (if the image is blurry) request additional information from the user.).   
Regarding claim 3, the combination teaches the above-enclosed limitations; 
 Vahidi further teaches wherein the input data comprises one or more of: a Vehicle Identification Number (VIN); a year in which the driver's automobile was built; a make of the driver's automobile; a model of the driver's automobile; and an amount of mileage of the driver's automobile (Fig 13 and C6:9-49; Vahidi teaches an interface aspect where the user can enter vehicle information including mileage, year, VIN, make, model, and other information for the system.).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Tofte further discloses display, on the electronic touchscreen display, a confirmation message seeking confirmation of the selected automobile body part, the confirmation message comprising a textual description of the selected automobile body part and one or more selectable options for responding to the confirmation message (Paragraphs [69-70]; Tofte discloses that the system has a damage determination through the system which then prompts the user for additional/replacement data for the tagged damage areas. Examiner notes that the additional/replacement data option and user input is interpreted as message. Further, what the message contains is merely non-functional descriptive material. The system is merely providing the functional aspect of the message and input options, but there is no required or positively claimed limitation for the user to select or confirm the selected part. Refer to MPEP 2111.05.); 
Kidd further teaches wherein the one or more hardware processors, in response to receiving the selection of the particular automobile body part on the stock image that corresponds to the damaged body part of the driver's automobile, are further operable when executing the instructions to: highlight the selected particular automobile body part on the stock image that is displayed on the electronic touchscreen display; and wherein highlighting the selected particular automobile body part on the stock image comprises one or more of: shading the selected particular automobile body part a different color from unselected body parts on the stock image; adding a symbol proximate to or on top of the selected particular automobile body part on the stock image; and outlining the selected particular automobile body part on the stock image (Fig 6 and C12:5 to C13:37; Kidd teaches that the system provides a user input for the different regions of the damage, and, as shown in Fig 6, the areas are noted with an “X”  for the regions that are outlined on the image of the vehicle (which as disclosed above by Tofte is a stock image).). 
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Kidd further teaches wherein the one or more hardware processors, in response to receiving the selection of the one or more particular regions of the partitioned image of the selected automobile body part, are further operable when executing the instructions to: highlight the selected one or more particular regions on the partitioned image of the selected automobile body part that is displayed on the electronic touchscreen display; wherein highlighting the selected one or more particular regions on the partitioned image of the selected automobile body part comprises one or more of: shading the selected one or more particular regions a different color from unselected regions on the partitioned image; adding a symbol proximate to or on top of the selected one or more particular regions on the partitioned image; and outlining the selected one or more particular regions on the partitioned image (Fig 6 and C12:5 to C13:37; Kidd teaches that the system provides a user input for the different regions of the damage, and, as shown in Fig 6, the areas are noted with an “X”  for the regions that are outlined on the image of the vehicle. The selected regions are also shown in Fig 6 through the different areas A-H and 2 rows of selectable areas on the vehicle bumper where the user indicates the damage.).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
Tofte further discloses wherein: the one or more hardware processors are further operable to receive an indication of a type of damage of the damaged body part of the driver's automobile; and determining the status of the damaged body part of the driver's automobile comprises utilizing a predictive model to determine whether to repair or to replace the damaged body part of the driver's automobile, the predictive model utilizing one or more inputs to evaluate a plurality of rules, the inputs comprising one or more of which particular automobile body part was selected; which particular regions were selected; a total number of regions selected; and the type of damage (Paragraphs [38-40, 52-54, and 74-77]; Tofte discloses in par. 0038 where the claim processing server 135 used the extracted feature data regarding damaged portion of the object to identify the damaged object (car) components. Once identified, the data storage unit and/or any database available via a network 120 is searched to identify replacement cost for the component as well as the anticipated repair facility charges. Par. 0039 discloses where the claim processing server 135 can identify related components and other potential damage. 
Examiner interprets the processing server as equivalent to the predictive model of the instant application as the server is performing functions in determining a solution to the user’s request for an insurance claim. The user inputs the damage and the server evaluates the collected information and provides an estimate or repairs or a settlement when the vehicle is considered a total loss. Par. 0052 discloses where vehicle information stored at the data storage unit 140 can be make/model-specific component lists, component price lists, component order information, standard repair time tables and local repair pricing information and other data relevant to the identification, repair and/or replacement of a vehicle component. Tofte discloses in par. 0077 the claim processing server 135 issues an initial assessment of the claim. The initial assessment includes the estimated repair costs and approval for the repair. Settlement amounts when a vehicle is considered a complete loss and billing the user 105 for deductible amounts. The initial assessment can limit repair to certain dollar amounts or to specific repair tasks. The Examiner is interpreting the estimate to include the line-item parts that have been reported as damaged and the hidden damage that the prior art of Tofte has identified as being possible as being damaged due to the information entered into the claim application.).  
Regarding claim 8, the combination teaches the above-enclosed limitations;
 	Tofte further discloses wherein determining the line-item estimate for the damaged body part of the driver's automobile comprises accessing a database of body parts, the database indicating, for each particular body part, at least one or more of an amount of time to replace the particular body part; a cost associated with replacing the particular body part; and one or more associated body parts (Paragraphs [33-39 and 52-56]; Tofte discloses where in par. 0038 where the claim processing server 135 uses extracted features data identifying the damaged components of the object to calculate repair/replacement costs of the damaged components. Par. 0052 discloses where vehicle information stored at the data storage unit 140 can be make/model-specific component lists, component price lists, component order information, standard repair time tables and local repair pricing information and other data relevant to the identification, repair and/or replacement of a vehicle component.).  
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Vahidi further teaches wherein the displayed one or more costs associated with the determined line-item estimate comprise one or more of: a total price to repair the damage to the driver's automobile; a total price to replace the damaged body part; a total price, before deductible, to repair the damage to the driver's automobile; a total price, before deductible, to replace the damaged body part; a cost for parts to repair the damage to the driver's automobile; a cost for labor to repair the damage to the driver's automobile; and a cost for paint and other materials to repair the damage to the driver's automobile (Fig 8 and C5:42-59; Vahidi teaches net total, gross total, labor total, part and labor total, gross parts, and the individual components (paint, refinish, frame, sheet metal).).
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Vahidi further teaches wherein the one or more hardware processors are further operable when executing the instructions to display, on the electronic touchscreen display, a selectable option to display the line-item estimate (Fig 3, 7, 8, and C5:35-60; Vahidi teaches that the interface aspect (within the combination would be the touch display as disclosed by Tofte) that has a selectable link “Estimate Total” to display the repair estimate.).  
Regarding claim 11, Tofte discloses a method comprising: by one or more computing systems, receiving input data related to a driver's vehicle (Paragraphs [57-59]; Tofte discloses that the claim processing system has the user provide information within the system including accident/damage related information, driver identification information, and other data. Further, Tofte discloses [67-70] that the user inputs information regarding damage information of the vehicle including identifying the part that is damaged.); 
by the one or more computing systems based on the input data, displaying a stock image of a vehicle corresponding to the driver's vehicle on an electronic touchscreen display, the stock image comprising a plurality of selectable vehicle body parts (Paragraphs [33-37]; Tofte discloses where the invention uses stored images of a car having the same make/models as the user’s 105 car (interpreted as stock image). The server generates a model for display and use by the user 105. The Examiner asserts the user communicates with the server by accessing the claim processing application which provides two communication between the user and the claim processing application. The user is presented with the data on the touch screen and uses the touch screen to perform input functions for the application.); 
by the one or more computing systems, receiving a selection of a particular vehicle body part on the stock image that corresponds to a damaged body part of the driver's vehicle (Paragraphs [33-37]; Tofte discloses in par. 0036 where the user 105 interacts with the model and tags portions of the model using the user interface provided on the user device 110. The prior art provides an example where the user can tag a portion of the model corresponding to the front windshield on the user’s 105 car. The Examiner asserts the tagging the prior art is equivalent to the selection of the part of the instant application as the actions are performing the same function of having the user select the part of the car to which has damage.); 
by the one or more computing systems, determining, based at least on the input data and the selected one or more particular regions of the partitioned image of the selected vehicle body part, a status of the damaged body part of the driver's vehicle, the status indicating either to repair or to replace the damaged body part of the driver's vehicle (Paragraphs [37-42 and 69-70]; Tofte discloses that the system determines portions of the vehicle of damage (example included of driver-side front fender). Further, the user identifies the damage using the tags on the image/model of the vehicle. The system also has user input about other information relevant to the damaged vehicle component (and whether repair/replacement is necessary) as well as query a repair facility to confirm the damage based on the user input.);
Tofte discloses the above vehicle damage estimation system that includes status of body parts and other information, however, Tofte does not specifically teach accessing historical information and analyzing using probability analysis the damaged vehicle parts; 
Haller Jr teaches by the one or more computing systems accessing historical data regarding damaged automobile body parts that correspond to the selected particular automobile body part (Fig 1, C4:46 to C5:27 and C6:49 to C7:35; Haller Jr teaches a similar vehicle repair system that specifically provides historical data with regards to parts and other vehicle damage information to predict and analyze the current vehicle’s condition and estimate. This is further shown in C8:64 to C9:59 that uses the historical data to predict (with probability analysis) particular parts and combination of parts that are within estimates and repair data for similar vehicle repairs.); 
by the one or more computing systems analyzing, using a probability analysis, the historical data regarding damaged automobile body parts that correspond to the selected particular automobile body part (Fig 1, 2, C9:33 to C10:56, and C11:52 to C12:29; Haller Jr teaches that the historical data is used within a probability analysis to predict vehicle parts necessary for repair for specific parts or combination of parts.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle damage and repair system that includes part selection and determination of Tofte the ability to have historical repair information and probability analysis to determine parts and combination of parts as taught by Haller Jr since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the probability and recommended parts provides better vehicle repair ensuring proper safety and customer satisfaction.  
The combination teaches discloses the above-enclosed limitations regarding a car repair estimate in terms of selected image/model components of vehicle damage with probability analysis, however, the combination does not specifically teach the partitioned image or the partitioned image having a size, location, and region that is displayed and selected corresponding to the damage; 
Kidd teaches determine, based on the analysis of the historical data stored in the computer memory: a plurality of selectable regions for the selected vehicle body part; a size of each selectable region; and a location of each selectable region on the selected vehicle body part (Fig 4A-6 and C12:5-67; Kidd teaches a similar user interface system providing damage information for a vehicle that includes grid areas for vehicles that correspond to the size and location of damage on the bumper. Kidd teaches that the selectable area includes a grid of eight zones and two rows that a user selects the area of damage on the vehicle component. The historical data is based on the subject vehicle information based on observed crash information data. The combination is that Haller Jr (within the combination) provides the historic and probability analysis for predicting parts and combination of parts and Kidd provides the grid and other part selection based on damage information (such as the predicted/probability damage parts of the combination) to select a size/grid/region of the vehicle.); 
by the one or more computing systems, displaying a partitioned image of the selected vehicle body part that corresponds to the damaged body part of the driver's vehicle on the electronic touchscreen display, the partitioned image comprising the determined plurality of selectable regions according to their determined sizes and locations; by the one or more computing systems, receiving a selection of one or more particular regions of the partitioned image of the selected vehicle body part, the selected one or more particular regions corresponding to damage on the damaged body part of the driver's vehicle (Fig 5, 6, and C12:5-53; Kidd teaches that the user can use an I/O device to select the grid areas that correspond to the damage. This would thus be combined with Tofte disclosing the touch screen input aspect from a user regarding the vehicle damage and Kidd provides the selectable size and location regions on the vehicle component for the user to select. It would be obvious to combine as the selectable regions provides a more nuanced and accurate assessment of the damage to the vehicle.);
Tofte discloses the above-enclosed limitations regarding a car repair estimate in terms of selected image/model components of vehicle damage and Kidd teaches a similar damage input system that provides partitioned images with selectable regions with locations and sizes for the vehicle component for a user to input damage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention would include in the car repair estimate in terms of selected image/model components of vehicle damage through a touch interface of Tofte the ability to have partitioned images with sizes and locations for the vehicle component to input damage as taught by Kidd since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the selectable regions provides a more nuanced and accurate assessment of the damage to the vehicle.
The combination teaches the above-enclosed limitations regarding a damage input and estimation system that has partitioned images to indicate from a user damage areas of a vehicle and estimate the cost, however, the combination does not specifically disclose that the estimate is displayed to the user; 
Vahidi teaches by the one or more computing systems, determining, based at least on the determined status of the damaged body part of the driver's vehicle, a line-item estimate for the damaged body part of the driver's vehicle; and by the one or more computing systems, displaying one or more costs associated with the determined line-item estimate on the electronic touchscreen display (Fig 3, 7, 8, and C5:42-59; Vahidi teaches a similar vehicle damage estimation system that has a user provide selections of damage on a vehicle using partitioned images that also provides and displays to the user a running cost total of the estimated damage to the vehicle. It would be obvious to have the user be provided and displayed the estimate total of the vehicle to determine the cost and ensure that the user/owner understands what is involved in repairing the vehicle.).  
Tofte discloses an insurance claim system that has a user provide damage information regarding the vehicle and image analysis to determine the cost of repair, Kidd teaches a partitioned image with location and sizes of the damage area for a user to select, and Vahidi teaches a similar image-based damage estimation system that provides a user with a line item estimate of the cost of repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle damage input and estimation system that has elements where the user is provided with insurance claim information and resolution of the combination the ability to have the estimation and running cost of the potential repairs to be displayed to the user in a similar damage estimation system as taught by Vahidi since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the estimate total of the vehicle to determine the cost and ensure that the user/owner understands what is involved in repairing the vehicle.  
Regarding claim 12, the combination teaches the above-enclosed limitations;
 	Tofte further discloses further comprising: by the one or more computing systems, displaying instructions to capture an image of the damaged body part of the driver's vehicle using a camera; and by the one or more computing systems, determining, using the captured image of the damaged body part of the driver's vehicle, if the damage on the damaged body part of the driver's vehicle matches the selection of the one or more particular regions of the partitioned image of the selected vehicle body part (Paragraphs [33-39 and 67-70]; Tofte discloses image analysis wherein the image analysis includes whether the system can determine the tagged portion through the image or (if the image is blurry) request additional information from the user.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
 Vahidi further teaches wherein the input data comprises one or more of: a Vehicle Identification Number (VIN); a year in which the driver's automobile was built; a make of the driver's automobile; a model of the driver's automobile; and an amount of mileage of the driver's automobile (Fig 13 and C6:9-49; Vahidi teaches an interface aspect where the user can enter vehicle information including mileage, year, VIN, make, model, and other information for the system.).
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Tofte further discloses by the one or more computing systems, displaying a confirmation message seeking confirmation of the selected vehicle body part, the confirmation message comprising a textual description of the selected vehicle body part and one or more selectable options for responding to the confirmation message (Paragraphs [69-70]; Tofte discloses that the system has a damage determination through the system which then prompts the user for additional/replacement data for the tagged damage areas. Examiner notes that the additional/replacement data option and user input is interpreted as message. Further, what the message contains is merely non-functional descriptive material. The system is merely providing the functional aspect of the message and input options, but there is no required or positively claimed limitation for the user to select or confirm the selected part. Refer to MPEP 2111.05.); 
Kidd further teaches further comprising, in response to receiving the selection of the particular vehicle body part on the stock image that corresponds to the damaged body part of the driver's vehicle: by the one or more computing systems, highlighting the selected particular vehicle body part on the stock image; and wherein highlighting the selected particular vehicle body part on the stock image comprises one or more of: shading the selected particular vehicle body part a different color from unselected body parts on the stock image; adding a symbol proximate to or on top of the selected particular vehicle body part on the stock image; and outlining the selected vehicle automobile body part on the stock image (Fig 6 and C12:5 to C13:37; Kidd teaches that the system provides a user input for the different regions of the damage, and, as shown in Fig 6, the areas are noted with an “X”  for the regions that are outlined on the image of the vehicle (which as disclosed above by Tofte is a stock image).).  
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Kidd further teaches further comprising, in response to receiving the selection of the one or more particular regions of the partitioned image of the selected vehicle body part: by the one or more computing systems, highlighting the selected one or more particular regions on the partitioned image of the selected vehicle body part; wherein highlighting the selected one or more particular regions on the partitioned image of the selected vehicle body part comprises one or more of: shading the selected one or more particular region a different color from unselected regions on the partitioned image; adding a symbol proximate to or on top of the selected one or more particular regions on the partitioned image; and outlining the selected one or more particular regions on the partitioned image (Fig 6 and C12:5 to C13:37; Kidd teaches that the system provides a user input for the different regions of the damage, and, as shown in Fig 6, the areas are noted with an “X”  for the regions that are outlined on the image of the vehicle. The selected regions are also shown in Fig 6 through the different areas A-H and 2 rows of selectable areas on the vehicle bumper where the user indicates the damage.).
Regarding claim 16, Tofte discloses one or more computer-readable non-transitory storage media embodying one or more units of software that are operable when executed to (Fig 1 and paragraphs [21-31]; Tofte discloses the system elements to implement the claim processing application that includes computing devices, memory, and input devices with touch screen.): 
receive input data related to a driver's vehicle (Paragraphs [57-59]; Tofte discloses that the claim processing system has the user provide information within the system including accident/damage related information, driver identification information, and other data. Further, Tofte discloses [67-70] that the user inputs information regarding damage information of the vehicle including identifying the part that is damaged.); 
based on the input data, display a stock image of a vehicle corresponding to the driver's vehicle on an electronic touchscreen display, the stock image comprising a plurality of selectable vehicle body parts (Paragraphs [33-37]; Tofte discloses where the invention uses stored images of a car having the same make/models as the user’s 105 car (interpreted as stock image). The server generates a model for display and use by the user 105. The Examiner asserts the user communicates with the server by accessing the claim processing application which provides two communication between the user and the claim processing application. The user is presented with the data on the touch screen and uses the touch screen to perform input functions for the application.); 
receive a selection of a particular vehicle body part on the stock image that corresponds to a damaged body part of the driver's vehicle (Paragraphs [33-37]; Tofte discloses in par. 0036 where the user 105 interacts with the model and tags portions of the model using the user interface provided on the user device 110. The prior art provides an example where the user can tag a portion of the model corresponding to the front windshield on the user’s 105 car. The Examiner asserts the tagging the prior art is equivalent to the selection of the part of the instant application as the actions are performing the same function of having the user select the part of the car to which has damage.); 
determine, based at least on the input data and the selected one or more particular regions of the partitioned image of the selected vehicle body part, a status of the damaged body part of the driver's vehicle, the status indicating either to repair or to replace the damaged body part of the driver's vehicle (Paragraphs [37-42 and 69-70]; Tofte discloses that the system determines portions of the vehicle of damage (example included of driver-side front fender). Further, the user identifies the damage using the tags on the image/model of the vehicle. The system also has user input about other information relevant to the damaged vehicle component (and whether repair/replacement is necessary) as well as query a repair facility to confirm the damage based on the user input.); 
Tofte discloses the above vehicle damage estimation system that includes status of body parts and other information, however, Tofte does not specifically teach accessing historical information and analyzing using probability analysis the damaged vehicle parts; 
Haller Jr teaches access historical data regarding damaged automobile body parts that correspond to the selected particular automobile body part (Fig 1, C4:46 to C5:27 and C6:49 to C7:35; Haller Jr teaches a similar vehicle repair system that specifically provides historical data with regards to parts and other vehicle damage information to predict and analyze the current vehicle’s condition and estimate. This is further shown in C8:64 to C9:59 that uses the historical data to predict (with probability analysis) particular parts and combination of parts that are within estimates and repair data for similar vehicle repairs.); 
analyze, using a probability analysis, the historical data regarding damaged automobile body parts that correspond to the selected particular automobile body part (Fig 1, 2, C9:33 to C10:56, and C11:52 to C12:29; Haller Jr teaches that the historical data is used within a probability analysis to predict vehicle parts necessary for repair for specific parts or combination of parts.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle damage and repair system that includes part selection and determination of Tofte the ability to have historical repair information and probability analysis to determine parts and combination of parts as taught by Haller Jr since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the probability and recommended parts provides better vehicle repair ensuring proper safety and customer satisfaction.  
The combination teaches discloses the above-enclosed limitations regarding a car repair estimate in terms of selected image/model components of vehicle damage with probability analysis, however, the combination does not specifically teach the partitioned image or the partitioned image having a size, location, and region that is displayed and selected corresponding to the damage; 
Kidd teaches determine, based on the analysis of the historical data stored in the computer-readable non-transitory storage medium: a plurality of selectable regions for the selected vehicle body part; a size of each selectable region; and a location of each selectable region on the selected vehicle body part (Fig 4A-6 and C12:5-67; Kidd teaches a similar user interface system providing damage information for a vehicle that includes grid areas for vehicles that correspond to the size and location of damage on the bumper. Kidd teaches that the selectable area includes a grid of eight zones and two rows that a user selects the area of damage on the vehicle component. The historical data is based on the subject vehicle information based on observed crash information data. The combination is that Haller Jr (within the combination) provides the historic and probability analysis for predicting parts and combination of parts and Kidd provides the grid and other part selection based on damage information (such as the predicted/probability damage parts of the combination) to select a size/grid/region of the vehicle.); 
display a partitioned image of the selected vehicle body part that corresponds to the damaged body part of the driver's vehicle on the electronic touchscreen display, the partitioned image comprising the determined plurality of selectable regions according to their determined sizes and locations; receive a selection of one or more particular regions of the partitioned image of the selected vehicle body part, the selected one or more particular regions corresponding to damage on the damaged body part of the driver's vehicle (Fig 5, 6, and C12:5-53; Kidd teaches that the user can use an I/O device to select the grid areas that correspond to the damage. This would thus be combined with Tofte disclosing the touch screen input aspect from a user regarding the vehicle damage and Kidd provides the selectable size and location regions on the vehicle component for the user to select. It would be obvious to combine as the selectable regions provides a more nuanced and accurate assessment of the damage to the vehicle.); 
Tofte discloses the above-enclosed limitations regarding a car repair estimate in terms of selected image/model components of vehicle damage and Kidd teaches a similar damage input system that provides partitioned images with selectable regions with locations and sizes for the vehicle component for a user to input damage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention would include in the car repair estimate in terms of selected image/model components of vehicle damage through a touch interface of Tofte the ability to have partitioned images with sizes and locations for the vehicle component to input damage as taught by Kidd since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the selectable regions provides a more nuanced and accurate assessment of the damage to the vehicle.
The combination teaches the above-enclosed limitations regarding a damage input and estimation system that has partitioned images to indicate from a user damage areas of a vehicle and estimate the cost, however, the combination does not specifically disclose that the estimate is displayed to the user; 
Vahidi teaches determine, based at least on the determined status of the damaged body part of the driver's vehicle, a line-item estimate for the damaged body part of the driver's vehicle; and display one or more costs associated with the determined line-item estimate on the electronic touchscreen display (Fig 3, 7, 8, and C5:42-59; Vahidi teaches a similar vehicle damage estimation system that has a user provide selections of damage on a vehicle using partitioned images that also provides and displays to the user a running cost total of the estimated damage to the vehicle. This would be in combination with the estimated total and costs provided by Tofte in paragraph [77] and Vahidi provides the display and determination of the estimate total using the parameters of Tofte. It would be obvious to have the user be provided and displayed the estimate total of the vehicle to determine the cost and ensure that the user/owner understands what is involved in repairing the vehicle.).  
Tofte discloses an insurance claim system that has a user provide damage information regarding the vehicle and image analysis to determine the cost of repair, Kidd teaches a partitioned image with location and sizes of the damage area for a user to select, and Vahidi teaches a similar image-based damage estimation system that provides a user with a line item estimate of the cost of repairs.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle damage input and estimation system that has elements where the user is provided with insurance claim information and resolution of the combination the ability to have the estimation and running cost of the potential repairs to be displayed to the user in a similar damage estimation system as taught by Vahidi since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the estimate total of the vehicle to determine the cost and ensure that the user/owner understands what is involved in repairing the vehicle.
Regarding claim 17, the combination teaches the above-enclosed limitations; 
Tofte further discloses wherein the one or more units of software are further operable when executed to: display instructions to capture an image of the damaged body part of the driver's vehicle using a camera; and determine, using the captured image of the damaged body part of the driver's vehicle, if the damage on the damaged body part of the driver's vehicle matches the selection of the one or more particular regions of the partitioned image of the selected vehicle body part (Paragraphs [33-39 and 67-70]; Tofte discloses image analysis wherein the image analysis includes whether the system can determine the tagged portion through the image or (if the image is blurry) request additional information from the user.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Vahidi further teaches wherein the displayed one or more costs associated with the determined line-item estimate comprise one or more of: a total price to repair the damage to the driver's vehicle; a total price to replace the damaged body part; a total price, before deductible, to repair the damage to the driver's vehicle; a total price, before deductible, to replace the damaged body part; a cost for parts to repair the damage to the driver's vehicle; a cost for labor to repair the damage to the driver's vehicle; and a cost for paint and other materials to repair the damage to the driver's vehicle (Fig 8 and C5:42-59; Vahidi teaches net total, gross total, labor total, part and labor total, gross parts, and the individual components (paint, refinish, frame, sheet metal).).  
Regarding claim 21, the combination teaches the above-enclosed limitations; 
Kidd further teaches wherein: the partitioned image of the selected automobile body part is displayed on the touch-sensitive display in response to receiving the selection of the particular automobile body part on the stock image (Fig 4A, 4B, and C7:53 to C8:29; Kidd teaches the interface where a user has the displayed vehicle components based on the selection of the component. Kidd further teaches [Fig 5 and C12:21-52] the partitioned image of the selected component. The combination is based on the interface being the touch display as disclosed by Tofte.), and 
Within the combination, Vahidi teaches the partitioned image is an enlarged image of the selected automobile body part (C5:35-59; Vahidi teaches that the interface system has a user enter/select damaged parts of the vehicle. Vahidi shows (Fig 7) that the selected body part is enlarged (as shown in the browser window). The combination is that Tofte discloses the touch display where a user selects using a model of the vehicle for the partitioned image (as shown in the combination with Kidd).  
Regarding claim 22, the combination teaches the above-enclosed limitations; 
Kidd further teaches wherein the historical data comprises data provided by one or more of an insurance company; an appraiser; and an automobile body shop (C3:51 to C4:20 and C10:36 to C11:20; Kidd teaches that the crash data that is used to determine the data acquisition is based on the crash reports generated by the Insurance Institute for Highway Safety IIHS (interpreted as insurance company).).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tofte et al [2013/0317865], hereafter Tofte, in view of Haller Jr et al [9,218,626], hereafter Haller Jr, Kidd et al [6,470,303], hereafter Kidd, and Vahidi et al [10,922,664], hereafter Vahidi, further in view of Marzan et al [2004/0199433], hereafter Marzan.
Regarding claim 6, the combination teaches a vehicle damage input system where a user can provide image and other data including partitioned images for the system to determine damage costs and other aspects, however, the combination does not specifically teach that the display includes a plurality of selectable options for missing, scratched, or dented parts; 
Marzan teaches wherein the one or more hardware processors are further operable when executing the instructions to display, on the electronic touchscreen display, a plurality of selectable options seeking additional information related to the damaged body part, the plurality of selectable options comprising: an option to indicate whether or not the damaged body part is missing from the driver's automobile; an option to indicate whether or not the damaged body part is scratched; and an option to indicate whether or not the damaged body part is dented (Marzan discloses in par. 0057 where a condition report collects distinct information regarding details as to the condition of a vehicle.  Par. 0055 discloses where step 402 is the labeled condition. Par. 0049 where the odometer is missing. Fig. 10C provides a display where the prior art provides examples a user selects from the different options including that of a “dent in the left front fender”, “heavy gouges and scrapes on front bumper” and where a field includes that of providing additional description information to enter describing the conditions of the vehicle. The Examiner is interpreting where scratches of the instant application as equivalent to the scrapes of the prior art. It would be obvious to combine the selectable options of Marzan with the vehicle damage input system of the combination as the selectable options provide ease of use and are cost effective in collecting information when submitting an insurance claim.
Examiner notes that what the selectable options represent are merely non-functional descriptive material. The functioning aspect is the selectable option and what the selectable option represents is merely for a human reader, but the system operates by just providing the options. Further, it is not required nor actively claimed that the options affect the system, as the system is merely providing the option to a user. Refer to MPEP 2111.05.).  
Tofte discloses a vehicle damage input system that has image analysis and user input to determine the cost of repair and other information, Haller Jr teaches historical data and probability analysis to determine specific parts to be repaired, Kidd teaches a partitioned image for a similar vehicle damage input system, Vahidi teaches aspects of an enlarged image, as well as, displaying a line item estimation of the damage, and Marzan teaches selectable options for missing, dented, and scratched damage for a body part. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle damage touch display system that provides users an interface to input damage using image and other methods as taught by the combination the ability to have damage input using selectable options as taught by Marzan since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the selectable options provide ease of use and are cost effective in collecting information when submitting an insurance claim.

Response to Arguments
In response to the arguments filed October 3, 2022 on pages 13 regarding the 35 USC 101 rejection, specifically that the amended claim elements render the claims eligible.
Examiner respectfully disagrees. 
The amendments to claim 1, 11, and 16 are directed towards accessing historical data that correspond to the selected body part and analyzing using probability analysis the historical data to determine the regions and other information regarding the selectable areas. The analysis and historical data were considered and found to be generic analysis elements implementing the abstract idea (vehicle repair). The specification [70 and 78] provides specific elements in terms of what information is being input, the probability in terms of replacement and adjacent damage, and providing a validation scoring and accuracy using stepwise logic to assign a replace score, however, the claim limitations merely receive historical data and generically analyze using probability. There are no specific steps of model algorithms within the claims that are transformative or significantly more than the identified abstract idea. As such, claims 1, 11, and 16 are maintaining the 35 USC 101 rejection, as considered above. Refer to MPEP 2106.05(f). Lacking any further arguments, claims 1-17 and 20-22 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements.
In response to the arguments filed October 3, 2022 on pages 13-16 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not taught by the prior art.
Examiner respectfully disagrees. 
 The arguments discuss the combination of previously cited prior art elements, specifically Kidd, in terms of not teaching the amended claim elements regarding the accessing historical data and analyzing using probability analysis the historical data to determine the automobile parts. While Kidd provides the grid, selection of automobile parts, and other elements regarding a user selection of repair elements, Kidd is not teaching within the combination analyzing historical data and probability analysis to determine. Kidd provides the aspects of the grid, but newly cited prior art Haller Jr teaches the specific aspect of the historical data and probability analysis. Haller Jr teaches [Fig 1, C4:46 to C5:27 and C6:49 to C7:35] a similar vehicle repair system that specifically provides historical data with regards to parts and other vehicle damage information to predict and analyze the current vehicle’s condition and estimate. This is further shown in C8:64 to C9:59 that uses the historical data to predict (with probability analysis) particular parts and combination of parts that are within estimates and repair data for similar vehicle repairs. Haller Jr also teaches [C9:33 to C10:56 and C11:52 to C12:29] specific elements in terms of the probability score to replace adjacent or other specific vehicle parts based on historical data and presenting to the user. The combination is that Haller Jr (within the combination) provides the historic and probability analysis for predicting parts and combination of parts and Kidd provides the grid and other part selection based on damage information (such as the predicted/probability damage parts of the combination) to select a size/grid/region of the vehicle. As such, claims 1, 11, and 16 are maintaining the 35 USC 103 rejection, as considered above in light of the amended claim elements. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Tofte in view of Haller Jr, Kidd, and Vahidi, and, where appropriate, in further view of Marzan. 
Lacking any further arguments, claims 1-17 and 20-22 are maintaining the 35 USC 103 rejection, as considered above in light of the amended claim elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leise [10,997,607] (crash characteristic determination and repair estimate);
McClellan et al [8,825,277] (damage probability estimation based on vehicle crash data);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689